Title: Abigail Adams to John Adams, 5 October 1799
From: Adams, Abigail
To: Adams, John


				
					My Dearest Friend
					Quincy October 5th [1799]
				
				I rejoice in the fine weather you have had. accounts from N york & Philadelphia are rather unfavourable, but I hope Frosts will make the city fit for Breathing by Nov’br I shall sit out on Wednesday the 9th for several reasons. in the first place, I shall avoid the parade of the 10th which would be very inconvenient, as I wish to put my House in order to leave it. in the next place Mr & Mrs otis will wait for me at Westtown, where they go this week—& proposed leaving on Wednesday next. it will be pleasenter to me to have some gentleman in company, and Mrs otis is next to a Sister; So you need not feel anxious about me—
				The Leiut Goveneur is to Breakfast with Me on monday morning on his way to Plimouth— o how Mortified he was, that you was at westtown & he to know nothing of it untill you were gone. he is much delighted with his Tour & his Reviews, particuliarly in the counties of Berkshire which he speaks of in terms of Rapture—
				I inclose Some Letters received Since your absence Love to William
				yours affectionatly
				
					A A
				
			